NUMBER 13-03-035-CR
COURT OF APPEALS
THIRTEENTH DISTRICT OF TEXAS
CORPUS CHRISTI – EDINBURG

 
EMMANUEL PERALTA MORALES,                                            Appellant,
v.
THE STATE OF TEXAS,                                                                Appellee.



On appeal from the 339th District Court
of Harris County, Texas.




M E M O R A N D U M   O P I N I O N

Before Chief Justice Valdez and Justices Hinojosa and Castillo
Memorandum Opinion by Chief Justice ValdezAfter a jury trial, appellant, Emmanuel Peralta Morales, was convicted of murder and
sentenced to twenty years imprisonment in the Texas Department of Criminal Justice,
Institutional Division.  We conclude this appeal is frivolous and without merit.  We affirm. 
I.  FACTS
          As this is a memorandum opinion and the parties are familiar with the facts, we will
not recite them here except as necessary to advise the parties of the Court’s decision and
the basic reasons for it.  See Tex. R. App. P. 47.4.
II.   ANDERS BRIEF
          On November 24, 2003, appellant’s counsel filed a brief with this Court in which he
concluded the appeal is frivolous and without merit.  See Anders v. California, 386 U.S.
738, 744 (1967).  In his brief, counsel states: (1) he diligently reviewed the appellate record
and the applicable law; (2) he found no grounds of error on which an appeal could be
based; (3) in his opinion, the appeal is without merit and is frivolous; and (4) he served a
copy of this brief on appellant with a letter informing appellant of his right to examine the
entire appellate record and to file a pro se brief on his own behalf. In counsel’s brief,
counsel reviews the indictment, voir dire, evidence introduced at trial, arguments, jury
charge, and objections made by trial counsel during the underlying proceedings.  With
citations to the record and legal precedent, counsel explains why he concludes the appeal
is without merit.  The brief meets the requirements of Anders as it presents a professional
evaluation showing why there is no basis to advance an appeal.  Id. at 744-45; Stafford v.
State, 813 S.W.2d 503, 509-10, 510 n.3 (Tex. Crim. App. 1991);  High v. State, 573
S.W.2d 807, 812-13 (Tex. Crim. App. [Panel Op.] 1978).  
          On November 24, 2003, appellate counsel also filed a motion for extension of time
to file a pro se brief, requesting that we allow appellant ninety days to file his brief.  We
granted the motion.  The ninety days have passed, and appellant has not filed a pro se
brief.    
III.  INDEPENDENT REVIEW
           Upon receiving an Anders brief, we must conduct a full examination of all the
proceedings to determine whether the case is wholly frivolous.  Penson v. Ohio, 488 U.S.
75, 80 (1988); Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.–Corpus Christi 2003, no
pet.).  We have reviewed the entire record and find that the appeal is wholly frivolous.  See
Stafford, 813 S.W.2d at 509.  
          The dissent faults us for “summarily” stating we have independently reviewed the
record and suggests that we have not properly complied with the requirements of Penson. 
Penson requires us, on receipt of an Anders brief, to conduct a full examination of all the
proceedings to decide whether the case is wholly frivolous.  Penson, 488 U.S. at 80. 
Penson does not require us to describe our review in detail.  We have properly complied
with the requirements of Penson.  
          Moreover, this is a memorandum opinion.  Under rule 47.4 of the rules of appellate
procedure, a memorandum opinion should be brief and“no longer than necessary to advise
the parties of the court’s decision and the basic reasons for it.”  Tex. R. App. P. 47.4
(emphasis added).  While in certain instances, a detailed explanation of what our
independent review entailed may be required, we conclude this is not such a case and
details of our review here would render this opinion longer than necessary under rule 47.4. 
          Because we find the appeal to be wholly frivolous, we affirm the judgment of the trial
court.  
IV.  APPELLATE COUNSEL
          Appellate counsel filed a motion to withdraw in connection with his Anders brief.  We
grant the motion.  See Moore v. State, 466 S.W.2d 289, 291 n.1 (Tex. Crim. App. 1971);
see also Stafford, 813 S.W.2d at 511.
          We order counsel to advise appellant promptly of the disposition of this case and
the availability of discretionary review.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex.
Crim. App. 1997) (per curiam).
                                                                                                                   
                                                                        Rogelio Valdez,
                                                                        Chief Justice

Concurring opinion by Justice Castillo.

Publish.
Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and filed
this 19th day of August, 2004.